108 F.3d 339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SIERRA CLUB;  Committee for Green Foothills;  Committee forthe Permanent Repair of Highway One, Plaintiffs-Appellants,v.DEPARTMENT OF TRANSPORTATION;  Elizabeth Dole;  FederalHighway Administration;  Ray A. Bernhart;  CaliforniaDepartment of Transportation, James W. Van Loben Sels;California Transportation Commission, Defendants-Appellees.
No. 95-16264.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 4, 1996.Submission Vacated Nov. 29, 1996.Resubmitted and Decided Feb. 13, 1997.

Before:  NORRIS, KOZINSKI, and TASHIMA, Circuit Judges.

ORDER

1
This case is now resubmitted for decision.  This appeal is dismissed as moot.